  
 
 
 

§§ gemesz magei@is

   

 

UNITED sTATEs DISTRICT to j ” L E
EASTERN DISTRICT oF MICHIG _h'N ,, NUV l 3 2018
u S' LD!STRlCT cou URT

UNITED sTATES oF AMERICA, - ease NO. 1'§1'% Fu~r, M¢cHaGA~
Piaimifr, Hon. Maahew F. `Leitman
United States District Judge
v.
` Hon. Stephanie Dawkins Davis
AM()R M. FTOUHI, United States Magistrate Judge 1

Defendant.

 

VERDICT FORM

 

Instructions: Clearly mark the appropriate lines With a check mark. The ]pry

foreperson should date and sign the verdict form at the bottom of the last page

~ _ COUNT ONE
As to Count One, which charges Amor M Ftouhi With committing an act of
violence at an international airport, We the Jury, by unanimous verdict lind the

` defendant Arnor M. Ftouhi
not guilty.

X guilty.

 

  

ase 4:17-cr-20456-MF|:-SD[5 ECF No. 100 filed 11/13/18 Page|D.1533 Page 2 of 3
COUNT Two

As to Count TWo, Which charges Amor M. Ftouhi With interference With airport

security, We the jury, by unanimous verdict, find the defendant Ainor M. Ftouhi

not guilty.

_X; guilty-

Instructions: If the jury unanimously finds Amor M. Ftouhi guilty of Count Two, v
the jury must consider Whether Amor M. Ftouhi used a dangerous Weapon in
committing the assault.

With respect to Count TWo, We the jury, by unanimous Verdict, find that the

defendant Amor Ftouhi `
did not use a dangerous Weapon._

j X did use a dangerous Weapon.

 

   

386 42~17-Cr-20456-MF|,-SD[5 ECF NO. 100 filed 11/13/18 Page|D.1534 Page 3 Of$

CoUNT THREE ~

As to Count Three, Which charges Amor M. Fto_uhi With committing an act of

the defendant Amor M. F_touhi
_ not guilty.

L guilty

Date:/i/O.'/¢Q ¢K,~ g 252/g

. terrorism transcending national boundaries, We the jury, by unanimous Verdict, find '

leu[y Foregerson

ln compliance with the Privacy P_olicy

adopted by the Judicial Conference,
the verdict form with the original
signature has been filed under seal.

 

 

